Title: From Thomas Jefferson to John Hamilton Moore, 4 May 1806
From: Jefferson, Thomas
To: Moore, John Hamilton


                        
                            Sir
                     
                            Washington May 4. 06.
                        
                        I have duly recieved the new charts of the US. & of the West Indies which you have been so kind as to send
                            me. the labors which tend to render navigation secure, to promote the intercourse & commerce of nations, & to save the
                            lives of the numberless individuals who are committed to the perils of the ocean, cannot but be approved by the friends of
                            humanity. the particular charts in question are of peculiar interest to the citizens of the US. and will no doubt attract
                            the attention of all those concerned in the navigation of these seas. believing they will be particularly useful to the
                            marine of the US. the Secretary of the Navy will take measures for procuring a considerable number of them.   With my thanks
                            for your attentions, Accept my salutations and assurances of respect.
                        
                            Th: Jefferson
                     
                        
                    